Citation Nr: 0300817	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for right ankle 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
March 1971.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in October 
1999, and the veteran appealed its decision.  The veteran 
and his spouse presented testimony during a hearing which 
was held at the RO in June 2000.  


FINDINGS OF FACT

1.  The RO most recently denied service connection for 
right ankle traumatic arthritis in May 1972.  At that 
time, it notified the veteran of its decision and of his 
right to appeal it within one year thereof.  He did not 
timely appeal that decision.  

2.  The evidence submitted since the May 1972 decision is 
cumulative.  


CONCLUSION OF LAW

The RO's May 1972 decision denying service connection for 
right ankle traumatic arthritis is final, and new and 
material evidence has not been submitted since the RO's 
May 1972 rating decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001 and 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
and who had what duties in VA's June and July 1999 letters 
to him, the October 1999 rating decision, the January 2000 
statement of the case, and the November 2000 and July 2002 
supplemental statements of the case.

The Board concludes that the discussions in the rating 
decisions and statements of the case informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  All available service medical 
records were requested and forwarded to the RO in February 
1972.  The RO wrote the veteran in March 1972 for 
additional information.  In May 1972, it made a follow-up 
request and received a negative reply.  VA examination 
reports and medical records have been obtained.  
Reasonable attempts were made to obtain identified 
relevant evidence.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or 
the changes to 38 C.F.R., VA's development and 
adjudication of the veteran's claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159 
and 3.326(a) and no further action is necessary.  VA's 
duties have been fulfilled.

Analysis

The RO last denied service connection for traumatic 
arthritis of the right ankle in May 1972.  At that time, 
it concluded that the veteran had traumatic arthritis of 
the right ankle which had existed prior to service and had 
not been incurred or aggravated in service.

At the time of the RO's decision, there was of record the 
veteran's DD Form 214 which indicated, among other things, 
that he had been awarded the Combat Infantryman Badge.

Additionally of record were service medical records which 
show that in January 1969 he was evacuated to Camp Zama, 
Japan from the 71st Evacuation Hospital for treatment of 
malaria and that his right ankle was also evaluated at 
that time.  January 1969, October 1970, and January 1971 
service medical records show that he had right ankle 
traumatic arthritis which had existed prior to service, an 
August 1970 service medical record which indicates that 
the veteran reported that he had re-twisted his ankle, and 
a subsequent August 1970 service examination report 
indicated that there had been no change in the status of 
his ankle in the army.

Moreover, at the time of April 1971 and February 1972 VA 
examinations the veteran had claimed that a right ankle 
injury had occurred in service in December 1968 or January 
1969.

The RO's May 1972 rating decision is final based upon the 
evidence which was then of record.  38 U.S.C.A. § 7105.

When a claim has been denied and the decision becomes 
final, new and material evidence must be submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 
2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Evidence is new when it is not 
cumulative of evidence previously considered.  It is 
material when it is relevant and probative, and is so 
significant that it must be considered in order to fairly 
evaluate the merits of a claim.  38 C.F.R. § 3.156.  

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to 
this claim, as the change applies only to  claims to 
reopen received on or after August 29, 2001.  Id.  

If new and material evidence has not been received, the 
claim may not be reopened, and the evidence is not weighed 
again on the merits.  Manio, 1 Vet. App. at 146.  In order 
to warrant reopening a previously and finally disallowed 
claim, the newly presented or secured evidence must be not 
cumulative of evidence of record at the time of the last 
prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 
(1996).  It is error to consider reasonable doubt in 
deciding whether to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462, 464 (1994).

In this case, the additional evidence is not new and 
material.  

A May 1996 VA medical record states that the veteran 
reported that he might have been hit by shrapnel in 
service.  Moreover, a March 1999 VA counseling record 
indicates that the veteran reported that he had been 
involved in what he called a "friendly fire" incident in 
service resulting in shrapnel in his right leg and scars 
from a mortar round.  The veteran gave further information 
concerning this during his hearing at the RO in June 2000, 
at p. 2 of the hearing transcript, stating that he felt 
heat from his boots when he dove into a bunker for cover.  
These statements are not new as the February 1972 VA 
orthopedic examination report which was previously 
considered indicates that he reported being hit over his 
right knee by shrapnel in service and the February 1972 VA 
surgical examination report indicates that a scar was 
found over his right knee.  (The RO service-connected a 
right knee shrapnel wound in May 1972.)  They are not 
material because X-rays were taken in January 1969, April 
1971, and February 1972 and there is no evidence of BB 
pellets ventral to his third metatarsal and calcaneus 
until many years after service.  By themselves or in 
connection with other evidence previously considered, they 
are not new or material.

The veteran has submitted a March 1999 VA radiographic 
report of his right foot which shows pellet fragments in 
the soft tissues ventral to the third metatarsal bone and 
calcaneus.  He has also submitted a July 1999 VA 
examination report which includes a radiographic report of 
the ankle which shows four round metallic structures in 
the soft tissues consistent with BB's, and most likely due 
to a previous gunshot wound.  While this is evidence of an 
injury, it is not evidence of an in-service injury.  Thus, 
it is not relevant and probative either alone or when 
considered with other evidence.  Evidence previously 
submitted included reports of X-rays in service in January 
1969 showing two mature, old calcifications along the 
medial aspect of the lateral malleolus.  The April 1971 VA 
examination of the veteran's skin was essentially negative 
and the right ankle X-rays revealed no fracture, 
dislocation, or other bone and joint abnormality.  
February 1972 right ankle X-rays showed the bony texture 
to be well maintained and the joint spaces to be of normal 
width.  The orthopedist who reviewed them reported that 
they showed a small hypertrophic spur on the superior 
border of the scaphoid bone.  No bullet fragments were 
reported in these X-rays and no entry wounds or scars are 
reported.

In a June 1999 VA Form 21-4138, the veteran stated that he 
had a metal fragment in his ankle caused by service in 
Vietnam in 1968.  That statement is cumulative since in 
August 1970, he had reported right ankle injury at the 
time of the February 1972 VA orthopedic examination.  
Moreover, it is not so significant that it must be 
considered in order to fairly evaluate the merits of the 
claim.  

In an October 1999 VA Form 21-4138 and during the 
veteran's hearing in June 2000, he stated that he had had 
no prior injury to his right ankle before service.  These 
statements are insignificant.  At the time of the 
veteran's February 1968 service entrance examination, in 
box number 33 of his report of medical history, he denied 
ever having such an injury.  His recent assertions pale 
into insignificance when compared with the record, and are 
thus not material.  Nici v. Brown, 9 Vet. App. 494 (1996).

He also stated in October 1999 that service medical 
records should indicate that after service in Vietnam, the 
army made him a special boot.  This statement is 
cumulative of the service medical records which are to 
this effect and were previously submitted.  A reverse 
Thomas heel was prescribed in January 1969.

Next, in February 2000, the veteran asserted that he was 
placed on a profile while in Vietnam.  This is not new 
evidence, as the January 1969 service hospital narrative 
summary and other service medical records which were 
previously considered had shown this.

During the hearing at the RO in June 2000, the veteran's 
spouse testified that he never limped before service.  
However, the service reports do not show limping in 
service, except by history in January 1969 when he stated 
that he had had occasional difficulty with weight bearing 
for about 10 years.  Therefore, this testimony is not 
material to the question of aggravation.

At the time of the prior denial, there was evidence of an 
ankle disability.  Evidence that establishes that he still 
has an ankle disability is cumulative.  The recent 
evidence of BBs is not material as such evidence does not 
tend to establish that his inservice ankle disability was 
due to BBs.  To the extent that the veteran clarified the 
nature of his inservice injury, the veteran had previously 
claimed an inservice injury, clarification of the type of 
injury is cumulative.

As new and material evidence has not been received, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105.




ORDER

The petition to reopen a claim for service connection for 
right ankle traumatic arthritis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

